TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 28, 2016



                                      NO. 03-14-00697-CV


                                     Pamela Mehl, Appellant

                                                  v.

                                      David Stern, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN AND BOURLAND
            AFFIRMED IN PART; REVERSED AND VACATED IN PART;
                   REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 29, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. The Court affirms the portion of the trial court’s default judgment as to its

liability findings against appellant Pamela Mehl. We reverse the portion of the judgment as to

the awarded remedies and vacate the appointment of the receiver. We remand the case to the

trial court for further proceedings consistent with this opinion. The appellee shall pay all costs

relating to this appeal, both in this Court and in the court below.